In re Application of							          :        DECISION ON
Wataru Sugimoto et al. 			 			          :        PETITION

Serial No. 16/039,109							:

Filed: July 18, 2018
For: CORE-SHELL STRUCTURE TYPE NANOSHEET
 
This is a decision on the PETITION FILED UNDER 37 CFR 1.181 on March 8, 2021.

Applicant herein petitions to compel the Examiner to consider the IDS that was filed on March 4, 2021.  A review of the record indicates that the Examiner considered the IDS on March 10, 2021

DECISION

Accordingly, the petition is DISMISSED.



/Timothy H. Meeks/
_______________________

Timothy H. Meeks, Acting Director
Technology Center 1700
Chemical and Materials Engineering

wk

OBLON, MCCLELLAND, MAIER & NEUSTADT, L.L.P.1940 DUKE STREETALEXANDRIA VA VIRGINIA 22314